Citation Nr: 1039074	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for a disability manifested 
by dizziness, claimed as secondary to otitis media.

3.  Entitlement to an increased rating for cephalalgia, rated 10 
percent before and 30 percent disabling since September 10, 2003.

4.  Entitlement to an increased rating for residuals of a 
compression fracture of the first lumbar vertebra (L1), currently 
rated 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
fracture of the right great toe, rated noncompensably disabling 
before and 10 percent disabling since September 10, 2003.

6.  Entitlement to a compensable rating for nonsuppurative otitis 
media with hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1964, and 
from February 1965 to March 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of January and June 2004, and April 
2005 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefits sought 
on appeal.

During this appeal, an April 2005 rating decision granted service 
connection for tinnitus which was assigned an initial 10 percent 
disability rating, and also granted service connection for a scar 
of the forehead, as a residual of a laceration, which was 
assigned an initial noncompensable disability rating, all 
effective September 16, 2004.  As there is no jurisdiction 
conferring Notice of Disagreement as to the downstream elements 
of effective dates or compensation levels, no such issues are now 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

A December 2007 rating decision granted an increase from 10 
percent to 30 percent for "cephalgia (possible trauma)" and 
granted a 10 percent rating for residuals of a fracture of the 
right great toe, both effective September 10, 2003.  These grants 
of higher ratings do not represent a total grant of the benefit 
sought, i. e., a maximum schedular rating. Therefore, those 
issues are still before the Board.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In December 2008, the Board remanded the claims for further 
development.  The case has since returned to the Board for 
further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In September 2009, the Veteran expressed his desire to 
withdraw his appeal seeking entitlement to an increased rating 
for cephalalgia, rated 10 percent before and 30 percent disabling 
since September 10, 2003; an increased rating for residuals of a 
fracture of the right great toe, rated noncompensably disabling 
before and 10 percent disabling since September 10, 2003; and a 
compensable rating for nonsuppurative otitis media with hearing 
loss; and the Board received such request prior to the 
promulgation of a decision.

2. Cervical spondylosis and osteoarthritic changes, diagnosed 
years after service discharge, is not shown to be causally or 
etiologically related to service, to include a 1958 motor vehicle 
accident.

3.  Benign paroxysmal positional vertigo, diagnosed decades after 
service, is not shown to be causally or etiologically related to 
service, or to service-connected nonsuppurative otitis media.  

4.  Residuals of compression fracture of L1 are manifested by 
complaints of pain and forward flexion to 55 degrees, but there 
is no objective evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or associated neurological impairment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an increased 
rating for cephalalgia, rated 10 percent before and 30 percent 
disabling since September 10, 2003, are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an increased 
rating for residuals of a fracture of the right great toe, rated 
noncompensably disabling before and 10 percent disabling since 
September 10, 2003, are met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to a compensable 
rating for nonsuppurative otitis media with hearing loss are met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

4.  A cervical spine disability, to include spondylosis, was not 
incurred in or aggravated during active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010). 

5.  Benign paroxysmal positional vertigo was not incurred in or 
aggravated during active service, may not be presumed to have 
been so incurred, and is not proximately due to, or as a result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 
(2010).

6.  Prior to June 18, 2008, the criteria for a rating in excess 
of 10 percent for residuals of compression fracture of L1 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5235 (2010).

7.  As of June 18, 2009, the criteria for a 20 percent rating for 
residuals of compression fracture of L1 are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated September 2003, March 
2004, February 2006, May 2006, February 2008, and February 2009.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims folder contains service treatment records, VA 
medical evidence, internet medical articles, private medical 
evidence, and the Veteran's contentions.  The Veteran was 
afforded personal hearings and was medically evaluated in 
conjunction with his claims.  

Pursuant to the December 2008 remand, the Appeals Management 
Center (AMC), in February 2009, requested that the Veteran 
provide additional information, to include the places and dates 
of claimed VA treatment for his cervical spine in Tampa, Florida, 
in the mid-1970's or 1980s, any outstanding private clinical 
records, and information regarding any Workman's Compensation 
claims for right shoulder injury he has filed since his service 
discharge in 1974.  In response, the Veteran submitted evidence 
from Farrior Ear Clinic and a statement from Dr. E.N.T.  However, 
no additional medical evidence, or any information regarding any 
Workman's Compensation claims have been forthcoming, despite the 
AMC's request.  The duty to assist is not a one-way street.  If 
the Veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Here, while additional evidence 
and/or information were required, the Veteran did not fully 
cooperate.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


I.  Withdrawal of Claims by the Veteran

According to a statement received in September 2009, the Veteran 
indicated that he wished to withdraw from his appeal the issue of 
entitlement to an increased rating for cephalalgia, rated 10 
percent before and 30 percent disabling since September 10, 2003; 
an increased rating for residuals of a fracture of the right 
great toe, rated noncompensably disabling before and 10 percent 
disabling since September 10, 2003; and a compensable rating for 
nonsuppurative otitis media with hearing loss.

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b).  Once 
the Veteran withdrew these issues in writing, there remained no 
allegations of error of fact or law for appellate consideration.  
The Board does not have jurisdiction to review the increased 
rating claims for cephalalgia, right great toe disability, and 
otitis medial with hearing loss, and therefore, those claims are 
dismissed.  38 U.S.C.A. § 7105(d)(5).


II. Legal Criteria -Service Connection

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disease is shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis and an organic disease of the nervous 
system, which develop to a compensable degree within one year 
after discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. 3.307, 3.309.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Disability that is chronically worsened by 
service-connected disability shall be service-connected. See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Cervical Spine

The Veteran is seeking service connection for a cervical spine 
disability, which he attributes to an in-service motor vehicle 
accident.

The medical evidence of record confirms a current cervical spine 
disability, characterized as cervical spondylosis and minimal 
osteoarthritic changes of C5 and C7.  See May 2007 VA examination 
report and associated x-rays of the cervical spine.  

However, despite the evidence of a current cervical spine 
disability, the Veteran's service treatment records do not show 
any evidence of cervical spine treatment, complaints, or 
diagnoses.  Indeed, the records do reflect that the Veteran was 
involved in a motor vehicle accident in May 1958, however, the 
hospital records only show treatment for a compression fracture 
of the lumbar spine, a disability for which he is currently 
service-connected; significantly, there is no evidence of 
cervical spine complaints or treatment stemming from the 1958 
motor vehicle accident.  Moreover, the remaining service 
treatment records, to include the separation examination report, 
show no diagnoses referable to the cervical spine.

The Board also notes that a special orthopedic evaluation was 
conducted in October 1964, after discharge from the Veteran's 
first period of active service, but the report shows no evidence 
of a cervical spine disability.    

Service treatment records dated during the Veteran's second 
period of active service also show no evidence of a cervical 
spine disability.  According to a February 1973 retirement 
examination report, clinical evaluation of the spine was normal, 
and shows no diagnoses referable to the cervical spine.

Cervical spine complaints are not shown until 1996, at the 
earliest.  In this regard, Dr. R.S., a private physician, 
indicated that he treated the Veteran for back/neck pain from 
1996-2000.  Significantly, there is an approximate 38 year-lapse 
between the Veteran's 1958 motor vehicle accident and the first 
documented evidence of cervical spine treatment.  Thereafter, a 
cervical spine disability is not shown in the record until 2002, 
at which time the Veteran underwent a magnetic resonance imaging 
(MRI) scan that showed evidence of spondylosis of the cervical 
spine.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is also no evidence of a nexus between the current cervical 
spine disability and active service.  In this regard, after 
examination of the Veteran and review of his claims folder, a May 
2007 VA examiner opined that the Veteran's cervical spondylosis 
is less likely as not related to an injury during active service.  
Similarly, a June 2009 VA examiner opined that the Veteran's 
current cervical spine disability is not caused by, or a result 
of, the 1958 motor vehicle accident.  In arriving at such 
opinion, the examiner noted that the Veteran's cervical spine was 
not injured in the 1958 motor vehicle accident when he sustained 
a compression fracture of lumbar spine.

There is also no evidence of a nexus between the current cervical 
spine disability and any other incident during active service.  
While the Veteran has indicated that he was involved in a second 
motor vehicle accident during service and was treated by a 
civilian medical provider, he did not provide any information or 
evidence to support such contention, even despite the AMC's 
efforts to obtain them.  Consequently, the June 2009 VA examiner 
was unable to relate the Veteran's cervical spine disability to 
the claimed second motor vehicle accident.    

In support of his claim, the Veteran submitted a "Nexus 
Statement" dated in February 2009 from Dr. E.N.T., a private 
physician, in which he lists a diagnosis of cervical 
radiculopathy, in pertinent part.  On such statement, Dr. E.N.T. 
wrote "I do not Know" next to the phrase "are related to an 
onset while in service."  This statement therefore provides no 
probative value as to the etiology of the Veteran's current 
cervical spine disability.  

On review, the Board finds that the May 2007 and June 2009 VA 
opinions are factually accurate, fully articulated, and contain 
sound reasoning.  Therefore they are afforded significant 
probative value.  The VA examiners reviewed the entire claims 
file and included a synopsis of the Veteran's medical history and 
examinations were performed.  The VA examiners were unable to 
relate the Veteran's current cervical spine disability to his 
active service.  

The Veteran is competent to report pain in his cervical spine, as 
it is readily observable by laypersons and does not require 
medical expertise to establish its existence, see Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, the etiology of the 
Veteran's cervical spine disability is not readily apparent to a 
lay person and there is no evidence that he has the medical 
expertise to make this determination. Moreover, the Veteran's lay 
opinion is less convincing and less probative than the expert 
medical evidence of record.  Thus, in this case, the Board finds 
that the competent medical evidence of record outweighs the 
Veteran's lay reports of etiology.

The Board has also considered the Veteran's report of continuity 
of symptomatology.  See Buchanan, supra.  However, as noted, the 
service treatment records show no evidence of cervical spine 
complaints, treatment, and/or diagnoses.  As indicated, the first 
evidence of cervical spine disability is not shown until 1999, 
which is decades after the Veteran's 1958 motor vehicle accident.  
As such, the Board finds that the medical evidence of record 
outweighs the lay reports of continuity of symptomatology.

In sum, a clear preponderance of the evidence is against a 
finding of a link between the Veteran's current cervical spine 
disability and active service.   As the preponderance of the 
evidence is against the Veteran's service connection claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  The claim must therefore be denied.

Dizziness

The Veteran is also seeking service connection for a disability 
exhibited by dizziness.  The medical evidence of record reflects 
a current diagnosis of benign paroxysmal positional vertigo.  The 
Veteran does not assert that his vertigo had its onset during or 
is otherwise related to active service; rather, he claims that it 
is related to his service-connected nonsuppurative otitis media.  
At his July 2005 RO hearing, he testified that he first started 
having dizziness four or five years ago. At the April 2008 BVA 
hearing, the Veteran and his spouse testified that he had first 
experienced dizziness about 10 to 15 years ago. 

In June 2009, the Veteran underwent a VA examination to ascertain 
whether a relationship exists between the Veteran's vertigo and 
his service-connected otitis media.  After examining the Veteran 
and reviewing the claims folder, the June 2009 VA examiner opined 
that the Veteran's benign paroxysmal positional vertigo is less 
likely caused by, or a result of, his otitis media.  Such opinion 
was based on the examiner's expertise, as well as the chronology 
of the Veteran's medical history, and the test results.  Also, 
the VA examiner had the benefit of reviewing the entire claims 
file and included a synopsis of the Veteran's medical history and 
an examination was performed.  The June 2009 VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning.  As such, it is afforded significant probative value.  
Significantly, there is no medical opinion favorable to the 
Veteran's claim.  The Board also points out that the June 2009 VA 
examiner diagnosed the Veteran with otitis media, by history 
only, indicating that the Veteran's otitis media had since 
resolved and had not been active for years.  

The Board has considered the internet articles submitted by the 
Veteran which indicate that chronic otitis media may be 
associated with dizziness.  The Court has held that a medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 
Vet. App. 509 (1998).  In the present case, the internet medical 
article submitted by the Veteran is not accompanied by the 
opinion of any medical expert, nor does it directly relate the 
Veteran's vertigo to his otitis media.  The Board concludes that 
this information is insufficient to establish the required 
medical nexus opinion.

Although the Veteran believes that his benign paroxysmal 
positional vertigo is related to his service-connected otitis 
media, this is not a condition whose etiology is readily apparent 
to a lay person and there is no evidence that he has the medical 
expertise to make this determination.  Moreover, his lay opinion 
is less convincing and less probative than the expert medical 
evidence of record.  Thus, in this case, the Board finds that the 
competent medical evidence of record outweighs the Veteran's lay 
reports of etiology.

While the Veteran asserts that his benign paroxysmal positional 
vertigo is secondary to his otitis media, the Board will also 
consider the Veteran's claim on a direct basis to afford him all 
possible avenues of entitlement.

Service treatment record dated in April 1957 shows one complaint 
of "occasionally gets dizzy breathing."  However, physical 
examination was entirely normal.  The Veteran's entire service 
treatment records, to include the separation and retirement 
examination reports, are negative for a diagnosis of a disability 
manifested by dizziness.  

An organic disease of the nervous system did not manifest within 
the first post-service year.  In this regard, according to the 
statement provided by Dr. R.S., the Veteran was his patient from 
1996-2000, at which time he was treated for multiple conditions, 
to include vertigo and dizziness.  The statement was not 
accompanied by treatment records therefore it is unclear when the 
treatment for vertigo actually began.  Thereafter, it was not 
until February 2003, that the Veteran was diagnosed with benign 
paroxysmal positional vertigo by Dr. Farrior, a private 
physician.  Such physician stated that the Veteran's vertigo is 
thought to be due to displaced granules in the inner ear resting 
in an abnormal position.  In fact, the June 2009 VA examiner 
observed that his review of the records and the Veteran's medical 
history show that his benign paroxysmal positional vertigo became 
evident sometime after 2000, decades after service discharge.  
Moreover, even according to the Veteran and his spouse, symptoms 
of dizziness did not manifest until about five or six years ago.  
In the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson, supra.   

Additionally, there is no competent medical opinion which 
provides a direct nexus between the Veteran's benign paroxysmal 
positional vertigo and service.

In sum, there is no objective evidence demonstrating a link 
between the Veteran's benign paroxysmal positional vertigo and 
active service, to include his service-connected otitis media.  
The preponderance of the evidence is against the Veteran's 
service connection claim, and therefore he reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  The 
claim must therefore be denied.

III. Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings. Francisco v. Brown, 7 Vet. App. 
55 (1994).  When the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with the 
original grant of service connection, as is here, the potential 
for the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


In this case, the Veteran is currently in receipt of a 10 percent 
rating for a compression fracture of the lumbar spine, pursuant 
to Diagnostic Code 5285 since April 1, 1974.  Vertebral fracture 
or dislocation is now evaluated under Diagnostic Code 5235.

The General Rating Formula for Diseases and Injuries of the Spine 
applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  The General Rating Formula provides 
the following evaluations:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:
Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar 
spine.................................................
................40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height................................................
......10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal ranges 
of motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  
Intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months 
(60 percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Here, the Veteran asserts that his service-connected residuals of 
lumbar spine compression fracture are more severe than 
contemplated by its current 10 percent evaluation.

Evidence relevant to the severity of the Veteran's lumbar spine 
disability includes a November 2003 VA examination report.  
According to such report, the Veteran was able to flex forward to 
80 degrees, and extend back 5 degrees.  He was able to laterally 
flex to 20 degrees in all directions, and laterally rotate to 45 
degrees in each direction.  The examiner noted that when the 
Veteran's movements were limited, they were limited by mild pain 
and stiffness.  Neurologically, the Veteran exhibited full 
strength in all muscle groups of the lower extremities.  He had 
normal light touch and pinch sensation throughout the lower 
extremities in all dermatomes.  Deep tendon reflexes were +2 in 
both knees and ankles.  X-rays of the lumbar spine showed 
evidence of mild degenerative joint disease throughout the spine 
and an almost total collapse of the L5-S1 disc spaces.  The 
examiner stated that the Veteran has mechanical back pain most 
likely due to lumbar degeneration due to aging.  However, the 
examiner noted that it is reasonable to surmise that this process 
of degeneration may have been exacerbated to some degree by the 
history of trauma (motor vehicle accident) he suffered while in 
the military.  The examiner further stated that the Veteran, 
during episodes of pain, is limited 30 percent mainly by 
stiffness of motion.  He did not demonstrate fatigability, 
incoordination of motion nor did he demonstrate flare-ups of 
pain.

In July 2005, the Veteran sought medical treatment for back pain 
from Dr. A.J.P., a private physician.  After examination of the 
Veteran, the physician indicated that he has a history of chronic 
back pain that by description is most consistent with 
musculoskeletal pain.  There was some question however as to 
whether the Veteran also had some degree of lumbosacral 
radiculopathy.

An August 2005 private EMG (electromyogram) and NCV (Nerve 
conduction study) revealed evidence of probable lower extremity 
sensory mononeuropathy, in pertinent part. 

Treatment notes dated in August 2005 from "Lifespan" show that 
the Veteran underwent electrical stimulation and physical therapy 
for low back pain.

According to correspondence dated in February 2006, Dr. R.S 
indicated that the Veteran was his patient from 1996-2000, and 
during such time, he was treated for back/neck pain, among other 
conditions.  

A MRI of the lumbar spine taken in June 2006 shows mild 
degenerative disc disease and a disc bulge at T12-L1; mild 
central stenosis as well as bilateral inferior neural foraminal 
compromise at L4-5 level due to spondylotic changes; and 
compromised bilateral inferior neural foraminal stenosis at L5-
S1.

A July 2006 NCV revealed focal neuropathies consistent with 
either a left L5 radiculopathy, or a left peroneal or sciatic 
nerve lesions; and a right S1 radiculopathy, or a right tibial or 
sciatic nerve lesions.

X-rays of the lumbar spine taken at the VA in May 2007 show 
evidence of chronic disc space disease between L4 through S1.

Another MRI of the lumbar spine conducted in March 2008 shows new 
findings of a disc bulge at L1-2, as well as left inferior neural 
foraminal compromise at L3-4.  

X-rays of the lumbar spine taken at the VA in June 2008 show 
evidence of degenerative changes, particularly at L4-5 and L5-S1.

According to a June 2008 VA pain consultation note, the Veteran 
reported increased pain in the lumbar spine, in pertinent part.

On June 2009 VA examination of the spine, the Veteran exhibited 
forward flexion of the lumbar spine from zero to 90 degrees, and 
extension from zero to 20 degrees.  Lateral rotation was to 15 
degrees, bilaterally; left lateral flexion was to 20 degrees, and 
right lateral flexion was to 15 degrees.  There was no objective 
evidence of pain following repetitive motion, nor were there 
additional limitations after three repetitions of range of lumbar 
spine motion.  

Applying the above-findings to the applicable rating criteria, 
the Board finds that a 20 percent rating for residuals of 
compression fracture of the lumbar spine is warranted.  Notably, 
when the Veteran had a pain consultation at the VA Medical Center 
in Tampa in June 2008, he exhibited flexion of the lumbar spine 
to 55 degrees.  This finding supports the criteria for a 20 
percent rating, but no higher, under the general rating formula, 
effective June 18, 2008.  

Nevertheless, a rating in excess of 20 percent is not warranted 
as there is no evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Forward flexion of the lumbar spine was to 
80 degrees on November 2003 VA examination, and to 90 degrees 
(normal) on June 2009 VA examination.  Moreover, physical 
examination and x-rays of the lumbar spine show no evidence of 
ankylosis.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board 
acknowledges the complaints of pain on lumbar spine motion.  The 
November 2003 examiner indicated that during episodes of pain, 
the Veteran is limited by 30 percent mainly due to stiffness on 
motion.  However, fatigability and incoordination were not shown, 
and the November 2003 examiner also noted that the Veteran did 
not demonstrate flare ups of pain per se.  The June 2009 VA 
examiner specifically noted that there is no additional loss of 
function following repetitive motion.  Consequently, the Board 
concludes that the current 20 percent rating, as granted herein, 
for the service-connected residuals of compression fracture of L1 
adequately portrays any functional impairment, pain, and weakness 
that the Veteran experiences as a consequence of use of his 
lumbar spine. 

As previously noted, there is evidence of degenerative joint 
disease and disc disease of the lumbar spine.  However, the 
November 2003 VA examiner indicated that the Veteran's mechanical 
back pain is most likely due to degeneration due to aging, as 
opposed to the in-service compression fracture.  Similarly, the 
June 2009 VA examiner opined that the Veteran's degenerative 
joint disease and degenerative disc disease is less likely as not 
caused by, or a result of, an in-service event or injury.  That 
examiner explained that the in-service injury involved a modest 
compression fracture of L1, which has healed.  The examiner also 
noted that x-rays of the lumbar spine taken at the time of the 
injury showed the remaining lumbar vertebrae to be normal.  The 
examiner concluded that the abnormalities seen at L4-5-S1 are 
consistent with the normal aging process.  

The Board notes that even if arthritis was determined to be 
related to the service-connected lumbar spine disability, 
separate ratings may not be assigned for the same symptomatology.  
The Veteran's current rating under Diagnostic Code 5235, as 
discussed above, is based on limitation of motion due to pain and 
a separate rating under Diagnostic Code 5003 for degenerative 
arthritis would be for the same symptomatology.  Moreover, as the 
Veteran's grant of service connection is limited to residuals of 
a compression fracture of L1, it is not necessary to consider the 
present claim under Diagnostic Code 5243 for disc disease.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign a 
higher evaluation.

In sum, a 20 percent rating, but no higher, is granted for 
forward flexion of the lumbar spine to 55 degrees, effective June 
18, 2008.  See Diagnostic Code 5235.  The Board has also 
considered whether any additional staged ratings are appropriate 
pursuant to Hart, and finds that under the circumstances they are 
not.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case presents 
an exceptional or unusual disability picture with related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards. The Court has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents an 
exceptional or unusual disability picture such that the Veteran 
is unable to secure and follow substantially gainful employment 
due to service-connected lumbar spine disability, or otherwise 
render a schedular rating impractical.  Having reviewed the 
record with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal seeking entitlement to an increased rating for 
cephalalgia, rated 10 percent before and 30 percent disabling 
since September 10, 2003, is dismissed.

The appeal seeking entitlement to an increased rating for 
residuals of a fracture of the right great toe, rated 
noncompensably disabling before and 10 percent disabling since 
September 10, 2003, is dismissed.

The appeal seeking entitlement to a compensable rating for 
nonsuppurative otitis media with hearing loss is dismissed.

Service connection for a cervical spine disability, to include 
spondylosis and arthritis, is denied.

Service connection for benign paroxysmal positional vertigo, to 
include as secondary to service-connected otitis media, is 
denied.

Prior to June 18, 2008, a rating in excess of 10 percent for 
residuals of a compression fracture of L1 is denied. 

Subject to the provisions governing the award of monetary 
benefits, from June 18, 2008, a 20 percent rating for residuals 
of a compression fracture of L1 is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


